[Cite as In re Application of Poignon, 132 Ohio St.3d 395, 2012-Ohio-2915.]




                           IN RE APPLICATION OF POIGNON.
 [Cite as In re Application of Poignon, 132 Ohio St.3d 395, 2012-Ohio-2915.]
Attorneys—Character and fitness—Violations of laws of the state, loss of license
        to practice pharmacy, failure to accept responsibility for behavior,
        inability or unwillingness to maintain gainful employment, neglect of
        financial responsibilities—Applicant is permanently precluded from
        reapplying for admission to practice law in this state.
     (No. 2011-1423—Submitted December 6, 2011—Decided July 5, 2012.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 492.
                                 __________________
        Per Curiam.
        {¶ 1} Daniel Paul Poignon of Monclova, Ohio, applied as a candidate for
admission to the Ohio bar and applied to take the July 2011 bar exam. Expressing
serious concerns about Poignon’s failure to take responsibility for his crimes that
resulted in felony convictions on two counts of theft of drugs and the revocation
of his license to practice pharmacy, his lack of attention to his family’s current
financial affairs, and his failure to seek or obtain gainful employment for over
three years, the Board of Commissioners on Character and Fitness recommends
that Poignon’s application be disapproved and that he not be permitted to reapply
for admission to the Ohio bar. Poignon objects to the board’s recommendation,
arguing that this court should permit him to address the board’s concerns and to
reapply for admission to the Ohio bar. We overrule Poignon’s objections and
adopt the board’s recommendation.
                              SUPREME COURT OF OHIO




                             Summary of Proceedings
       {¶ 2} In November 2010, the Toledo Bar Association admissions
committee recommended that Poignon’s application be disapproved based upon
his felony conviction for theft of controlled substances and the resulting
revocation of his Ohio State Board of Pharmacy license, neglect of his personal
financial responsibilities, and his failure to accept responsibility for his mistakes.
       {¶ 3} Poignon timely appealed from the admissions committee’s
recommendation, and the board appointed a panel to review his character, fitness,
and moral qualifications. The panel conducted a hearing on May 26, 2011, at
which it heard testimony from Poignon and three other witnesses who appeared in
his behalf.
       {¶ 4} Poignon testified that he graduated from pharmacy school and
obtained his Ohio pharmacist’s license in 1984.          He worked at St. Vincent
Hospital in Toledo for several years. In 1990 he accepted a job at McLeod
Regional Hospital in South Carolina, but during his employment, other members
of the pharmacy staff accused him of drug use. He stated that he had been cleared
of drug use, but had been asked to resign based on allegations that he had self-
prescribed a medication.       Poignon claimed that an intern had written the
prescription for him but that the intern later denied having done so.
       {¶ 5} Following Poignon’s departure from McLeod, he worked at the
Florence Community College in South Carolina before returning to Ohio in 1995.
In Ohio, he worked at Galion Community Hospital for a short time before
accepting a position at Tiffin Mercy Hospital—where he was terminated for
abusing drugs.
       {¶ 6} Poignon’s pharmacy career ended with his employment at Drug
Corner Pharmacy in Toledo. In connection with the sale of the pharmacy to Rite
Aid, the Ohio State Board of Pharmacy conducted an investigation that revealed
discrepancies in the pharmacy’s narcotics supply. Poignon was indicted and




                                           2
                                    January Term, 2012




pleaded no contest to two counts of theft of drugs,1 both fourth-degree felonies,
and in October 1999, he was sentenced to six months in a correctional treatment
facility followed by five years of community control.                 Poignon successfully
completed the treatment program, and his community control was terminated in
2001—approximately four years early. Thereafter, he had his criminal record
expunged.     But as a result of his convictions, the Ohio Board of Pharmacy
revoked his license to practice pharmacy.
        {¶ 7} Although Poignon claims to accept responsibility for his crimes
and for losing his license to practice pharmacy, he has also offered many
explanations and excuses for his conduct, leading the board to doubt his sincerity.
Poignon claimed during his admissions-committee interview and his testimony
before the panel that he had entered his no-contest plea because he faced a
contempt charge for mistakenly missing a trial date and because his lawyer had
mishandled his case. He blamed his supervisor, who he reports was convicted of
similar misconduct involving controlled substances, for the missing drugs. And
he claimed that virtually every pharmacist who worked at Drug Corner Pharmacy
was stealing and using drugs and that such acts are common practice within the
profession.
        {¶ 8} Although Poignon conceded that the pharmacy board had acted
within its discretion when it revoked his license, he placed some of the blame for
his license revocation on his attorney, who had withdrawn approximately five
days before his hearing. He admitted, however, that he had not requested a
continuance of the hearing or even notified the board that his attorney had
recently withdrawn.
        {¶ 9} Poignon’s employment history as a pharmacist shows that his use
and abuse of prescription drugs spanned at least seven years. The evidence

1. Although the board report repeatedly states that Poignon pleaded guilty to these charges, the
record reflects that he entered a no-contest plea.




                                               3
                            SUPREME COURT OF OHIO




demonstrates, however, that he successfully completed a course of drug treatment
as part of his criminal sentence, and it does not appear that he has had any further
incidents of substance abuse.
       {¶ 10} In addition to its concerns about Poignon’s history of drug use and
his felony theft convictions, the board also expressed concern about his neglect of
his family’s financial affairs. Despite his family’s financial problems, at the time
of his hearing in May 2011, Poignon had not been employed since April 2008,
though he had occasionally done odd jobs for neighbors. Following his release
from drug treatment in 2000, he held several short-term jobs from which he had
voluntarily resigned. He had also worked for a solo practitioner while in law
school and reported on his bar application that he had left for lack of work. That
employer, however, reported to the National Conference of Bar Examiners that he
was terminated for lack of experience. Poignon testified that he had never been
told that his performance was unsatisfactory, and he attributed the employer’s
response to a personality conflict with the employer’s mother, who served as the
office manager. Thomas Matuszak, formerly of Roetzel & Andress, testified that
Poignon had worked as a paralegal for that firm during law school. He stated that
he had never had any reason to doubt Poignon’s honesty and that he believed that
Poignon had grown from his mistakes and was now able to exercise good
judgment.
       {¶ 11} The panel found Poignon’s seeming ignorance of and indifference
to his family’s financial affairs even more disturbing than his dismal employment
history. His credit rating was poor—due in part to delinquent accounts and a poor
history of paying bills on time. While Poignon identified his wife as the primary
wage earner, he also admitted that she had filed for bankruptcy in 2010. He
testified that he has no knowledge of the bankruptcy proceeding because it is his
wife’s filing and she is handling it. He believed, however, that the primary reason
for the filing was to prevent foreclosure on their home.




                                         4
                                January Term, 2012




       {¶ 12} With respect to the foreclosure, the summons and complaint served
on Poignon plainly identified him as a party defendant, advised him that he had
28 days after service of the summons to file an answer, and stated that if he failed
to file an answer, a default judgment would be rendered against him.              Yet
Poignon, a law-school graduate when he was served with the complaint,
incredibly testified before the panel that he did not believe himself to be a party to
the action.   He did not answer the complaint, and, consequently, a default
judgment was rendered against him, though it was later vacated due to his wife’s
bankruptcy filing.
                                 Recommendation
       {¶ 13} Expressing     serious   concerns    about    Poignon’s    self-serving
explanations for his criminal conviction and the revocation of his license to
practice pharmacy, his lack of attention to his family’s current financial affairs,
and his failure to seek or obtain gainful employment for over three years, the
panel recommended that Poignon’s application be disapproved but that he be
permitted to reapply for the July 2013 bar examination.
       {¶ 14} The board adopted the panel’s findings of fact and agreed that
Poignon does not presently possess the requisite character, fitness, or moral
qualifications to practice law.        However, it did not adopt the panel’s
recommendation that he be permitted to reapply. After a lengthy and intense
discussion, the board concluded that Poignon’s dishonest and unethical behavior
during much of his 15 years as a pharmacist, the revocation of his pharmacy
license, his failure—more than ten years later—to fully accept responsibility for
his criminal and unprofessional conduct, his lengthy failure to seek gainful
employment, and his disturbing lack of responsibility for his financial affairs
demonstrate such an absence of honesty and integrity that Poignon should not be
permitted to reapply for admission to the Ohio bar.                 In making this
recommendation, the board stated its belief that the public would lose confidence



                                          5
                             SUPREME COURT OF OHIO




in the integrity of the legal profession if persons who have been permanently
removed from other professions for disciplinary reasons were permitted
admission to the bar.
                                     Disposition
       {¶ 15} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id. Gov.Bar R. I(11)(D)(3) and (4) provide nonexhaustive lists of
factors that the admissions committee and the board must consider before making
a recommendation concerning an applicant’s character, fitness, and moral
qualifications. Among the factors to be considered are whether the applicant has
engaged in (1) a pattern of disregarding the law, (2) acts involving dishonesty,
fraud, deceit, or misrepresentation, (3) neglect of financial responsibilities, and (4)
conduct resulting in disciplinary action by a disciplinary agency for another
profession. Gov.Bar R. I(11)(D)(3)(f), (i), (k), and (o).
       {¶ 16} A prior felony conviction does not demonstrate, per se, that an
applicant lacks the moral character necessary to practice law. In re Application of
Keita, 74 Ohio St.3d 46, 48, 656 N.E.2d 620 (1995), citing In re Application of
Davis, 38 Ohio St.2d 273, 275, 313 N.E.2d 363 (1974). But when an applicant’s
background includes such a conviction, the applicant bears the burden of proving
that he or she is morally fit to practice law and that he or she is fully and
completely rehabilitated. Id.
       {¶ 17} Poignon concedes that he has failed to prove that he currently
possesses the character, fitness, and moral qualifications necessary to practice law




                                          6
                                January Term, 2012




in Ohio. But he objects to the board’s recommendation that he be forever barred
from seeking admission to the bar and requests another opportunity to
demonstrate his rehabilitation to this court. He cites three cases that he claims are
similar to his in which this court permitted applicants to reapply for the bar exam.
Two cases involved the existence of prior criminal convictions and substance
abuse, and one case involved the revocation of the applicant’s teaching license.
       {¶ 18} In the first case, In re Application of Creighton, 117 Ohio St.3d
253, 2008-Ohio-852, 883 N.E.2d 433, ¶ 5, 11, the applicant, a former teacher,
failed to disclose in his application for law school that in his first teaching
position, he had been disciplined for fraternizing with his high school students.
The Ohio Department of Education later revoked the applicant’s teaching permit
based upon his inappropriate personal contacts and relationships with students.
Id. at ¶ 9. Although he initially denied the allegations against him, the applicant
eventually admitted that the allegations were true, accepted full responsibility for
his actions, and showed genuine remorse. Id. at ¶ 24, 28-33. While recognizing
that the applicant might never be able to prove his character and fitness, we
recognized that he had been a young and inexperienced teacher at the time of his
misconduct, and we gave him the opportunity to reapply for a future bar
examination after a longer period of rehabilitation, and on the condition that he
submit a positive psychological assessment. Id. at ¶ 37.
       {¶ 19} In the second case, In re Application of Corrigan, 123 Ohio St.3d
173, 2009-Ohio-4183, 915 N.E.2d 300, ¶ 6-9, the applicant had a lengthy period
of unstable employment, left one job following allegations that he had falsified a
time card, and in addition to multiple arrests for minor incidents involving alcohol
abuse, had pleaded guilty to DUI, felonious assault, and two counts of assault on a
peace officer. Citing evidence of a mental or psychological disorder and an
existing and untreated alcohol dependence, as well as the applicant’s ambivalence
toward rehabilitation, we disapproved his pending application, but left open the



                                         7
                               SUPREME COURT OF OHIO




possibility that he could reapply after submitting a psychiatric evaluation and an
alcohol counselor’s assessment to the Board of Commissioners on Character and
Fitness. Id. at ¶ 12, 16-17.
       {¶ 20} And in In re Application of Alban, 116 Ohio St.3d 190, 2007-Ohio-
6043, 877 N.E.2d 658, ¶ 4-8, 13, we likewise disapproved the applicant’s pending
bar-exam application based upon a series of drug- and alcohol-related offenses,
two of which occurred while the applicant was in law school. Noting the relative
recentness of the applicant’s abstinence and our past practice of temporarily
disapproving applications to take the bar examination by such applicants in order
to give them more time to prove that they have overcome their substance-abuse
problems, we permitted the applicant to reapply the following year. Id. at ¶ 13,
citing In re Application of Olterman, 106 Ohio St.3d 383, 2005-Ohio-5324, 835
N.E.2d 370, and In re Application of Ralls, 109 Ohio St.3d 487, 2006-Ohio-2996,
849 N.E.2d 36.
       {¶ 21} The facts of Poignon’s case, however, are distinguishable from
those of Creighton, Corrigan, and Alban. Unlike Alban’s conduct, Poignon’s
conduct was not the result of inexperience or youthful indiscretion. See Gov.Bar
R. I(11)(D)(4)(a). And unlike Creighton and Corrigan, Poignon has presented no
evidence that his most recent problems—his failure to accept responsibility for his
crimes, the loss of his license to practice pharmacy, and his failure to be
financially responsible—are the result of a psychological disorder or a substance-
abuse problem. See Gov.Bar R. I(11)(D)(3)(e).
       {¶ 22} More than ten years after his convictions for theft of drugs,
Poignon continues to blame his co-workers, an alleged culture of drug use and
abuse in the pharmacy profession, and poor legal representation in his criminal
and licensure matters, rather than his own failings, for his criminal convictions
and the loss of his license to practice pharmacy. Despite having ample time and
opportunity to demonstrate his full rehabilitation, Poignon has held a series of




                                         8
                                 January Term, 2012




jobs for short periods of time, was unemployed for the three years preceding his
panel hearing, and has made no appreciable efforts to obtain sustained, gainful
employment. He filed for bankruptcy in 1997, has not kept up with his financial
obligations since that time, and maintains that he has no knowledge of his wife’s
finances, except for the fact that she filed for bankruptcy in 2010. Moreover,
when served with a complaint seeking to foreclose on his family home, Poignon
did nothing and, inexplicably, denied to the panel that he was even a party to the
action.
          {¶ 23} Poignon’s flouting of the standards of the pharmacy profession, his
violations of the laws of this state, his ongoing failure to accept responsibility for
his behavior and its consequences, his inability or unwillingness to maintain
stable, gainful employment, his neglect of his own financial responsibilities, and
his apparent ignorance of his own family’s serious financial and legal matters
constitute a persistent and ongoing pattern of bad behavior spanning at least 20
years. In light of this pattern, we agree with the board’s conclusion that “the
ideals of trustworthiness and honesty that are so crucial to the legal profession
simply would not be served by allowing [Poignon’s] admission.”
          {¶ 24} Accordingly, we adopt the board’s findings and recommendation
that Poignon’s pending application be denied and that he be forever precluded
from reapplying for the privilege of practicing law in this state.
                                                              Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, and
MCGEE BROWN, JJ., concur.
          O’DONNELL and CUPP, JJ., not participating.
                                __________________
          Robison, Curphey & O’Connell, L.L.C., James E. Brazeau, and Sarah J.
Corney, for applicant.




                                          9
                          SUPREME COURT OF OHIO




       Vorys, Sater, Seymour & Pease, L.L.P., and Michael Thomas, for the
Board of Commissioners on Character and Fitness.
                         ______________________




                                     10